DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of the Information Disclosure Statement submitted August 7, 2020, see Page 8 of the Remarks, filed December 22, 2020, with respect to the Information Disclosure Statement have been fully considered and are persuasive.  The examiner apologizes for the inconvenience for not stating why the reference on the September 26, 2018 Information Disclosure Statement submitted was crossed through. 
Applicant’s arguments in view of the specification amendments, see Page 9 of the Remarks, filed December 22, 2020, with respect to the specification objections have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 9 of the Remarks, filed December 22, 2020, with respect to the claim objections have been fully considered and are persuasive.  The objections of the claims has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 9-10 of the Remarks, filed December 22, 2020, with respect to the 35 U.S.C. 112 (b) rejection of claims 2, 5, and 7 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 2, 5, and 7 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 10-14, filed December 22, 2020, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a 
Applicant’s arguments in view of the claim amendment, see pages 14-15 of the Remarks, filed December 22, 2020, with respect to the rejection(s) of claim(s) 4-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional limitation of the load of powder particle material being a predetermined value which is taught in the prior art by Johnson (US 5259425 A).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lifting releasing mechanism in lines 8-9 of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Line 5, “flex container bag” should be –flexible container bag--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites the limitation “a lifting releasing mechanism” in lines 8-9 of the claim. In claim 2 there is no structure for the “lifting releasing mechanism”. In paragraph [0034] of the specification submitted September 26, 2018, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5259425 A) in view of Akiyama (JPH 09254902 A).
Johnson discloses a method and apparatus for densifying flexible bulk container that has:
A filling apparatus for a powder particle material (Abstract), comprising: 
a powder particle material supplying device (84, Figure 1) that is configured to supply the powder particle material (Column 5, Lines 58-63) to a flexible container bag (32, Figure 1 and Column 5, Lines 62-68);
a lifting device (16, Figure 1) that is configured to lift up the flexible container bag (Column 8, Lines 63-68 and Column 9, Lines 2-6) arranged on a floor surface or a base bed (18, Figure 1, the base is the base bed); and 
a control device (12, Figure 1) including: 
the lifting device (16, Figure 1) lifting up th

the powder particle material supply device (84, Figure 1) comprises an expandable part (82, Figure 1) that forms a passage in communication with the flexible container bag (32, Figure 1), the expandable part (82, Figure 1) being movable with the flexible container bag in an up and down direction (Column 5, Lines 55-63).
	Johnson does not expressly disclose:
A control device that is configured to control the lifting device to execute a tapping process. 
Akiyama teaches a powdered material filing apparatus that has:
A flexible container bag (B, Figure 1 and Page 3, Line 91); and
a control device (5, Figure 1) that is operable to control the lifting device (2 and 12, Figure 1, the geared motor (12) and the support base (2) is the lifting member).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to include a base bed and execute a tapping process and a dropping process as taught by Akiyama with the motivation to compress the materials in the packing bag to reduce the gaps between the powder. While Johnson discloses a control device, the control device of Akiyama can control the lifting device. Thus, it would be obvious that the control device of Akiyama could execute the tapping and dropping operation of Johnson.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Akiyama in further view of Cai (TW 201022087 A).
Johnson discloses:
		A lifting device (16, Figure 1) and a flexible container bag (32, Figure 1).
	Johnson and Akiyama do not teach:    
Wherein: 
the lifting device comprises: 
a lifting member configured to releasably engage with an upper portion of the flex container bag; and 
an elevating and lowering device configured to elevate and lower the lifting member, and 
the elevating and lowering device comprises a lifting releasing mechanism configured to cause th
Cai teaches a vibrating device for plastic collection that has:
The lifting device (Page 1, Lines 26-29, the actuating device is the lifting device) comprises:
A lifting member (20, 23 and 25, Figure 3, the hooks (25), chains (23), and bracket (20) are the lifting member) configured to releasably engage with an upper portion (Figure 3 and Page 2, Lines 38-50, the lifting members connect to the upper portion of the bag) of the container bag (30, Figure 3); and 
an elevating and lowering device (40, Figure 3 and Page 2, Lines 76-79 to Page 3, Lines 80-82, the pneumatic cylinder is the elevating and lowering device) configured to elevate and lower the lifting member (20, 23, and 25, Figure 1), and 
the elevating and lowering device (40, Figure 3 and Page 2, Lines 76-79 to Page 3, Lines 80-82) comprises a lifting releasing mechanism (Page 3, Lines 85-91) configured 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Akiyama to include a lifting member, an elevating and lowering device, and the elevating and lowering device comprising a lifting releasing mechanism as taught by Cai with the motivation to remove the gaps between the plastic particles. While Johnson lifts the bag from the bottom with lifting device (16, Figure 1), the tower (24, Figure 1) of Johnson can maneuver up and down similar to the lifting device (Page 1, Lines 26-29) of Cai as another way to tap the flexible container bag.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Akiyama in further view of Xianyin (CN 202144301 U).
Johnson discloses:
The flexible container bag (32, Figure 1) is lifted up to a predetermined height from the base bed before being dropped (Column 9, Lines 16-21 and 58-68, the height is typically 1-2 inches or 25.4-50.8mm). 
	Johnson does not disclose:
Wherein the control device is configured to control the lifting device to execute the tapping process such that th
Akiyama teaches:
The control device (5, Figure 1) that is operable to control the lifting device (2 and 12, Figure 1, the geared motor (12) and the support base (2) is the lifting member).
	Johnson and Akiyama do not teach:

Xianyin teaches a powdered material filling apparatus that has:
Execute the tapping process such that the flexible container bag is lifted up to a height of at least 80 mm or higher (Page 3, Lines 89-93, the bag has a distance between 100-200 cm from the base bed or 1000-2000 mm from the base bed) from the base bed (7, Figure 3) by the lifting operation and the dropping operation is thereafter executed (Page 3, Lines 94-99).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Akiyama to include execute the taping process such that the flexible container bag is lifter up to a height of at least 80 mm or higher from the base bed as taught by Xianyin with the motivation to select the distance from the floor for the bag to be dropped based on the weight of the powdered material. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xianyin in view of Johnson.
Regarding Claim 4:
Xianyin discloses a powdered material filling apparatus that has:
Filling a container bag (2, Figure 3) with the powder particle material by supplying the powder 4Application No. 16/088,756Attorney Docket No. P180915US00 particle material (Page 1, Lines 11-12) to th
tapping the filled container bag by lifting up the filled container bag to a predetermined height (Page 3, Lines 89-99, the bag is weighed as required before tapping) above a base bed (7, Figure 3); and 

Xianyin does not disclose:
When a load of the powder particle material in the flexible container bag is at a predetermined value, tapping the filled container bag by lifting up the filled container bag to a predetermined height; and 
		a flexible container bag. 
Johnson teaches a method and apparatus for densifying flexible bulk container that has:
When a load of the powder particle material in the flexible container bag is at a predetermined value (Column 9, Lines 34-50), tapping the filled container bag by lifting up (Column 9, Lines 16-29) the filled flexible container bag (32, Figure 1) to a predetermined height (Column 9, Lines 16-22) above a base bed (18, Figure 1); and 
		a flexible container bag (32, Figure 1). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xianyin to include when a load of the powder particle material in the flexible container bag is at a predetermined value, tapping the filled container bag by lifting up the filled container bag to a predetermined height and a flexible container bag as taught by Johnson with the motivation to fill a container with a predetermined amount of material to accommodate the feed valve going to a different flow rate. It also would have been obvious to a person having ordinary skill in the art that the device of Xianyin weighs the bag as required then the bag is lifted (Page 3, Lines 89-99, the bag is weighed as required before tapping) and can have a predetermined value for the load of the powder particle material as seen in Johnson (Column 9, Lines 34-50) to allow for the lifting and dropping of the flexible container bag.

Regarding Claim 6:
Xianyin discloses:
In the tapping step, the flexible container bag (2, Figure 4) is lifted up to a height of at least 80 mm or higher (Page 3, Lines 89-93, the bag has a distance between 100-200 cm from the base bed or 1000-2000 mm from the base bed) from the base bed (7, Figure 4) before being dropped (Page 3, Lines 94-99).
	Xianyin does not disclose:
		A flexible container bag. 
	Johnson teaches:
		A flexible container bag (Column 4, Lines 64-65).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xianyin to include a flexible container bag as taught by Johnson with the motivation have a container that can accommodate 1 to 5 tons.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xianyin in view of Johnson in further view of Cai.
Xianyin discloses:
The lifting operation is executed (Page 3, Line 89-93); 
the dropping operation (Page 3, Lines 94-99) is executed by the releasing of the lifting; and 
the bag (2, Figure 3) free falls (Page 3, Lines 94-99). 
	Xianyin does not disclose:
Wherein,

the dropping of the filled flexible container bag comprises releasing the lifting by the lifting member to cause the 
	Johnson teaches:
		A flexible container bag (Column 4, Lines 64-65).
Xianyin and Johnson do not teach:
Wherein,
 the lifting up of the filled flexible container bag comprises elevating a lifting member that releasably engages with an upper portion of the filled flexible container bag, and 
the dropping of the filled flexible container bag comprises releasing the lifting by the lifting member to cause the flexible container bag to fall freely.
Cai teaches:
Wherein,
 the lifting up of the filled container bag (30, Figure 1) comprises elevating a lifting member (20, 23 and 25, Figure 3, the hooks (25), chains (23), and bracket (20) are the lifting member) that releasably engages with an upper portion of the filled container bag (Figure 3 and Page 2, Lines 38-50, the lifting members connect to the upper portion of the bag), and 
the dropping of the filled container bag comprises releasing the lifting by the lifting member (20, 23 and 25, Figure 3) to cause the container bag to fall freely (Page 3, Lines 85-91).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xianyin and Johnson to include the lifting up of the filled container bag and the dropping of the filled container bag as taught by Cai with the motivation to remove the gaps between the plastic particles.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xianyin in view of Johnson in further view of Pollet (US 4499599 A) and  Kaizuka (JP 2000318702 A).
Xianyin and Johnson teach:
The filling method for powder particle material according to claim 4 (See claim 4 rejection above).
	Johnson teaches: 
The flexible container bag has a capacity of 1 to 5 tons (Column 4, Lines 64-65).
Xianyin and Johnson do not teach:
A storage method for flexible container bags, comprising: stacking the flexible container bags on top of each other in a vertical direction in two or more tiers, each of the flexible container bags being filled with a powder particle material in a filling amount of 500 kg to 1,500 kg using the filling method for a powder particle material according to claim 4.	
Polett teaches a stackable flexible bulk container that has:
Stacking the flexible container bags (Abstract and 10 and 10’, Figure 3) that have strap loops (26, Figure 3) on top of each other in a vertical direction in two or more tiers (Figure 3, the two stackable flexible bulk container bags are stacked on top of each other).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xianyin and Johnson to have stackable flex container bags where two or more flex container bags can be stacked vertically as taught by Polett with the motivation to stack the flex container bags without the strap loops of the flexible bags interfering with each other.
Xianyin, Akiyama, and Polett do not teach:

	Kaizuka teaches a powder dispensing apparatus that has:
Each of the flexible container bags (B, Figure 1 and Page 5, Line 166) being filled with a powder particle material (Page 5, Lines 165-167) in a filling amount of 900 kg (Page 6, Lines 215-224, 900 kg is used as an example however on page 8, Lines 300-302 the flex container bag can be filled in the hundreds of kilograms).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xianyin, Johnson, and Polett to include each of the flex container bags being filled with powder particle matter in a filling amount of 900 kg as taught by Kaizuka with the motivation to dispense powder material into a flex container bag with at a desired weight. 
However, Xianyin, Johnson, Polett, and Kaizuka do not teach the filling amount of 500 kg to 1500 kg. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the filling amount of Kaizuka from 900 kg or in the hundred of kilograms to a filling amount of 500 kg to 1500 kg as the applicant appears to have placed no criticality on the claimed range (see pp. [0050] indicating that the filling amount is in a range from 500 kg to 1500 kg) and since it has be held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ and prima facie case of obviousness exists”. In re Wertheim, 541 F.2dd 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Akiyama in further view of Cai and Hecht (US 4688371 A).
Johnson discloses:
A lifting device (16, Figure 1).
	Johnson and Akiyama do not teach:
Wherein: 
the lifting member is a chain having an engaging member that is configured to releasably engage with the flexible container bag, and 
the elevating and lowering device comprises a winch.
	Cai teaches:
The lifting member (20, 23 and 25, Figure 3, the hooks (25), chains (23), and bracket (20) are the lifting member) is a chain (23, Figure 3) having an engaging member (25, Figure 3) that is configured to releasably engage with the container bag (Figure 3 and Page 2, Lines 38-50).
	Johnson, Akiyama, and Cai do not teach:
The elevating and lowering device comprises a winch.
	Hecht teaches an apparatus for filling flexible bulk material containers that has:
The elevating and lowering device (3, Figure 1) comprises a winch (Column 3, Lines 32-37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Akiyama, and Cai to include the elevating and lowering device comprises a winch as taught by Hecht with the motivation to lift or lower the container bag on the platform. While Cai teaches a chain (23, Figure 3) is connected to pneumatic cylinders, a person having ordinary skill in the art can recognize that the winch (Column 3, Lines 32-37) of Hecht could also be operated with a chain instead of a cable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kosich (US 2005/0194405 A1) teaches bulk bag handling that can be filled by a powder particle material and the bulk bags can be stacked on top of one another. 
Wilson (US 2003/0217528 A1) teaches a filling apparatus for powder particle material that has a container bag, a lifting device, an elevating and lowering device, and a control device. 
Sterner (US 2006/0032551 A1) teaches a flexible tube assembly for powder particle material that has a container bag, a powder particle material supplying device, a lifting device, and a base bed. 
Nyhof (US 7267144 B2) teaches a filling system that has a powder particle material supplying device, a container bag, and a lifting device. 
Dudas (US 2015/0175280 A1) teaches a bulk bag densifying apparatus and method that has a flexible container bag and a lifting device.
Alack (US 4182386 A) teaches an apparatus for feeding powdered materials that has a flexible container bag and a lifting device.
Davidson (US 5336853 A) teaches a weighing apparatus that has a flexible container bag, a lifting device, and a base bed. 
Tetenborg (US 4249361 A) teaches a method of fully automatically filling and closing large sacks that has a flexible container bag, a lifting device, a powder particle material supplying device and a base bed. 
Kindseth (US 2654518 A) teaches apparatus for filling and compacting material in bags that has a lifting device, a flexible container bag, and a tapping process to compact material.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753